      Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 1 of 32




1    Robert D. Mitchell (admitted pro hac vice)
     William M. Fischbach III (admitted pro hac vice)
2    Ace Van Patten (Nevada Bar No. 11731)
3

4    Camelback Esplanade II, Seventh Floor
     2525 East Camelback Road
5    Phoenix, Arizona 85016-4229
6    Telephone: (602) 255-6000
     Fax: (602) 255-0103
7    E-mails: rdm@tblaw.com; wmf@tblaw.com; avp@tblaw.com
8    Counsel for Defendant/Counterclaimant Martin Tripp
                             UNITED STATES DISTRICT COURT
9
                                        DISTRICT OF NEVADA
10
                                                     Case No. 3:18-cv-00296-LRH-CBC
11   TESLA, INC., a Delaware corporation,
12                                                   DEFENDANT/COUNTERCLAIMANT
                           Plaintiff,
                                                     MARTIN TRIPP’S RESPONSE IN
13                                                   OPPOSITION TO TESLA, INC.’S
     vs.
14
                                                     MOTION FOR SUMMARY JUDGMENT,
                                                     OR IN THE ALTERNATIVE, FOR
     MARTIN TRIPP, an individual,
15                                                   PARTIAL SUMMARY JUDGMENT [ECF
                                                     NO. 155]
16                         Defendant.
17
                                                     ORAL ARGUMENT REQUESTED
18   MARTIN TRIPP, an individual,                    PER LR 78-1
19                         Counterclaimant,
20
     TESLA, INC., a Delaware corporation,
21
                           Counterdefendant
22

23   I.    Introduction and summary of argument.
24         Tesla and its CEO hardly need introductions. Tesla is a publicly traded automotive
25   manufacturer based in Palo Alto, California, and is one of the most talked about companies
26   in the world. This is due in no small part to Tesla’s outspoken CEO Elon Musk, a South
27   African-born billionaire known for his controversial public statements on Twitter and in
28   other media.   In comparison, Tripp is a Michigan-born electronics engineer who was

                                                 1
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 2 of 32




1    unknown to the world until Tesla launched a high profile lawsuit against him.
2           Tripp’s defamation and false light invasion of privacy counterclaims are predicated
3    on the following four statements:
4           1.     Musk’s June 17, 2018 e-mail to all Tesla employees claiming that Tripp “had
5    conducted quite extensive and damaging sabotage to [Tesla’s] operations,” that Tripp had
6    made “direct code changes” to Tesla’s computer systems, that Tripp’s “stated motivation”
7    for doing so was that Tripp “wanted a promotion he did not receive,” and insinuating that
8    Tripp was working with “Wall Street short sellers,” “oil & gas companies,” or “big
9    gas/diesel car company competitors” that “want Tesla to die.” Counterclaim at ¶¶ 47-52.
10          2.     Musk’s June 20, 2018 e-mail to the press claiming that Tesla “received a call
11   at the Gigafactory that [Tripp] was going to come back and shoot people.” Id. at ¶¶ 53-65.
12          3.     Tesla’s subsequent press releases issued on June 20, June 21, and June 22,
13   2018 claiming that it “received a phone call from a friend of Mr. Tripp telling [Tesla] that
14   Mr. Tripp would be coming to the Gigafactory to ‘shoot the place up.’” Id.
15          4.     Musk’s July 5, 2018 Twitter post insinuating that journalist Linette Lopez had
16   bribed, or offered to bribe, Tripp. Id. ¶ 67-70.
17          The gist of Tesla’s motion is that Tripp cannot prove actual malice by clear and
18   convincing evidence as to these statements, or that the statements are substantially true. The
19   Court should deny Tesla’s motion for summary judgment for these reasons:
20                Tripp is not a limited purpose public figure because Tripp purposefully
21   attempted to keep himself out of any controversy by serving as a confidential and
22   anonymous source to Lopez. Tripp lost his anonymity only because Tesla exposed Tripp as
23   the source and then sued him in a high profile lawsuit. See Part IV.A., infra.
24                Even if Tripp were a limited purpose public figure, Tesla’s false statements
25   about the active shooter threat were not germane to the controversy. Part IV.B., infra.
26                Tesla’s false statements about the active shooter threat did not pertain to a
27   matter of public concern because Tesla sought only to disparage Tripp by falsely portraying
28   him as a mass murderer. Even if the active shooter threat was initially a matter of public

                                                    2
      Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 3 of 32




1    concern, it ceased being one once Tesla learned the threat was not viable. Part IV.C., infra.
2                  Musk’s June 17, 2018 e-mail is not subject to the intracorporate
3    communications privilege because Musk engaged in excessive publication. See Part IV.D.,
4    infra.
5                  To the extent the actual malice standard applies, a reasonable jury could find
6    that Tripp has shown actual malice by clear and convincing evidence. See Part V, infra.
7    II.      Response to Tesla’s statement of material facts and Tripp’s statement of
8             additional material facts.
              Tesla’s statement of material facts is laced with argumentative commentary. ECF
9
     No. 155 at 4:10 (“Tripp repeatedly and egregiously violated his promises.”); 5:6 (“Tripp
10
     implemented his scheme to get his revenge on Tesla.”); 7:1-2 (“[Tripp] was the very
11
     definition of a disgruntled employee.”). This violates the “spirit” of LR 56-1, because
12
     “[s]uch facially argumentative background material may be appropriate as part of a brief but
13
     cannot constitute a statement of undisputed facts.” John Bordynuik Inc. v. JBI, Inc., 2:13-
14
     CV-01463-RFB, 2015 WL 153439, *3 (D. Nev. Jan. 13, 2015).
15
              Nevertheless, Tripp must identify only those material facts in Tesla’s motion that are
16
     in dispute, as required by LR 56-1. See Mattson v. Kelly, 3:15-CV-00182LRHWGC, 2017
17
     WL 4102463, *4 (D. Nev. Sept. 14, 2017). With that in mind, most of the facts asserted in
18
     Tesla’s statement of material facts are immaterial. Whether Tripp was right or wrong about
19
     scrap levels in the Gigafactory, and whether Tripp was a good or bad employee, have no
20
     bearing on whether he must prove actual malice. Under LR 56-1, Tripp need not respond to
21
     immaterial facts in dispute.
22
              As to those material facts Tesla does assert, Tripp does not dispute them per se.
23
     Tesla’s statement of material facts is guilty of painting a misleading picture by omitting or
24
     putting a favorable spin on material facts. Accordingly, Tripp supplies this additional
25
     statement of facts (“SOF”), which are material to the disposition of Tesla’s motion.
26
              1.    Before he contacted the media, Tripp twice e-mailed Musk with his concerns
27
     regarding scrap at the Gigafactory. Deposition of Elon Musk (“Musk Depo.”) at 14:20-
28

                                                    3
         Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 4 of 32




1    16:25, attached as Exhibit A; Musk Depo Ex. 3 and Ex. 4.
2             2.     Musk responded to one such e-mail by saying, “Getting scrap from when cells
3    exit Panasonic to less than 1% needs to be a hardcore goal.” Musk Depo. Ex. 4.
4             3.     When Tripp first reached out to journalists via e-mail on May 27, 2018, he
5    stated that he wished to remain anonymous. Declaration of Michael Lifrak (“Lifrak Dec.”)
6    [ECF No. 156] at Ex. 27.
7             4.     As part of his job responsibilities, Tripp had authority to access all of the
8    information he would later give to Lopez. Deposition of Nicholas Gicinto at 35:6-38:20,
9    170:8-171:20 attached as Exhibit B.
10            5.     Based in part on information from Tripp, Lopez’s articles published on June 4
11   and June 6, 2018 reported that the high production tempo at the Gigafactory caused Tesla to
12   spend almost $150 million on scrap materials that year, and created potential safety hazards,
13   such as Tesla repairing more than 1,000 punctured battery modules with adhesive and then
14   placing them back on the manufacturing line. Lifrak Dec. at Ex. 30 and Ex. 31.
15            6.     Lopez’s articles did not identify Tripp as her confidential source at Tesla, and
16   did not name Tripp specifically in any capacity. See id.
17            7.     Tripp hoped the information he shared with Lopez would lead to changes at
18   Tesla, but still wished to remain anonymous. Deposition of Martin Tripp, attached as
19   Exhibit C at 55:23-57:4.
20            8.     When Musk learned about Lopez’s article, he thought Tesla had been
21   “wronged” and wanted her source to pay a “legal penalty.” Musk Depo. at 18:23-19:16.
22            9.     Musk considered it “reckless for Lopez to publish [the] information from . . .
23   Tripp without verifying it.” Id. at 38:14-17.
24            10.    When Musk sent out his June 17, 2018 e-mail to all Tesla employees, Tesla
25   had approximately 30,000 employees.1 Musk Depo. at 22:24-23:21; Musk Depo. Ex. 7.
26            11.    Musk’s June 17 e-mail pertained to Tripp. Musk Depo. at 24:6-9.
27

28   1
         Tesla probably had closer to 40,000 employees, but the precise number is immaterial.
                                                     4
         Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 5 of 32




1             12.   Musk’s June 17 e-mail did not reference that Tripp had given information to a
2    reporter. Musk Depo. Ex. 7.
3             13.   Musk had no evidence that Tripp had inflicted physical damage or hindered
4    production at the Gigafactory when he sent the June 17 e-mail. Musk Depo. at 24:10-25:16.
5             14.   When Musk sent the June 17 e-mail, he “did not have a complete investigation
6    of the facts” surrounding Tripp. Id. at 25:17-26:7.
7             15.   When Musk sent the June 17 e-mail, he had no evidence that Tripp was
8    working with “Wall Street short sellers,” “oil & gas companies,” or “big gas/diesel car
9    company competitors” that “want Tesla to die.” Musk Depo. at 26:17-29:9.
10            16.   Musk’s June 17 e-mail was in the hands of at least one journalist as early as
11   the following day. Lifrak Dec. Ex. 44 at MSJ_508-09.
12            17.   On June 18, 2018, Musk sent another e-mail to all Tesla employees
13   insinuating that Tripp may be involved with a fire at Tesla. Musk Depo. Ex. 7 at TES-
14   TRIPP_0001221.
15            18.   Musk had no evidence that Tripp had anything to do with the fire. Musk
16   Depo. at 30:16-31:6.
17            19.   News outlets, including Newsweek and CNBC, published Musk’s statements
18   about Tripp in his June 17 e-mail. See Counterclaim [ECF No. 25] at Ex. A and Ex. B.2
19            20.   Tesla filed its Complaint against Tripp on June 20, 2018. [ECF No. 1].
20            21.   At 8:57 A.M. that morning, after learning Tesla was suing him, Tripp sent
21   Musk an e-mail with the title “Termination/Lawsuit.” Musk Depo. Ex. 8.
22            22.   The two subsequently engaged in an argumentative e-mail exchange in which
23   Musk called Tripp a “horrible human being.” Id. See also Musk Depo. at 33:1-35:14.
24            23.   Musk engaged in this exchange because he took Tripp’s conduct “personally”
25   and believed that Tripp had “gone out of his way to harm [Tesla].” Id. at 36:5-9.
26
     2
27     The Court may take judicial notice of news articles referenced herein for the limited
     purpose of establishing that the information in those articles was published. See Von Saher
28   v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010).
                                                   5
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 6 of 32




1          24.    Musk ended the e-mail exchange by saying, “[Betraying] your word of honor,
2    breaking the deal you had when Tesla gave you a job and framing your colleagues are
3    wrong and some come with legal penalties. So it goes. Be well.” Musk Depo. Ex. 8.
4          25.    Musk was not wishing Tripp “good fortune” by saying “be well.” Musk
5    Depo. at 39:15-40:7.
6          26.    Private investigators working for Tesla were following Tripp before the June
7    20 e-mail exchange between Tripp and Musk. Deposition of Sean Gouthro attached as
8    Exhibit D at 64:11-67:8, 170:8-171:7; Gouthro Depo. Ex. 11.
9          27.    Later that day at 1:39 P.M., Shamara Bell, a Tesla employee working at its
10   Las Vegas call center, received an anonymous call lasting about seven minutes. Musk
11   Depo. Ex. 13 at TES-TRIPP_0004323.
12         28.    At 1:53 P.M., Bell e-mailed her supervisor a description of the call.
13                Received a call.
14                Caller preferred to remain unknown. Friend of Martin Tripp is
15                concerned that he may do something violent & volatile. Says he
                  is concerned because he’s very hostile very well armed.
16
     Musk Depo. Ex. 10.
17
           29.    The caller did not initially mention Tripp by name, but Bell deduced that the
18
     caller was referring to Tripp because a co-worker had “advised [her] of the Martin Tripp
19
     story that broke” regarding Tesla’s lawsuit. Musk Depo. Ex. 13 at TES-TRIPP_0004324.
20
           30.    The anonymous call came from a blocked number, and Tesla’s call center was
21
     using phones that did not record calls. Lifrak Dec. Ex. 38 at MSJ_459.
22
           31.    The anonymous caller never stated that Tripp “was going to come back and
23
     shoot people” or that he “would be coming to the Gigafactory to shoot the place up.” Musk
24
     deposition at 73:12-15; Musk Depo Ex. 14; Deposition of Shamara Bell, attached as
25
     Exhibit E, at 48:2-10, 56:10-19, 59:6-22.
26
           32.    Based on the anonymous call, Tesla employee Sean Gouthro, the security
27
     operations supervisor for the Gigafactory, reported an “active shooter threat” to the Storey
28

                                                  6
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 7 of 32




1    County Sheriff’s Office at approximately 2:13 P.M. Gouthro Depo. at 25:23-26:1, 75:18-
2    76:13, 77:4-78:19; Lifrak Dec. Ex. 47 at MSJ_520.
3          33.    When the call came in to the Las Vegas call center, Tesla’s private
4    investigators were following Tripp in Reno. Gouthro Depo. at 106:14-108:7.
5          34.    Gouthro and other Tesla employees were in regular contact with the private
6    investigators, particularly if there was any indication Tripp was heading toward the
7    Gigafactory. Gouthro Depo. at 66:8-22, 107:3-108:7.
8          35.    Interstate Highway 80 is the only road that directly connects the Gigafactory
9    with Reno, and the drive usually takes about 20 minutes. Id. at 106:7-13. See also
10   Muckleshoot Tribe v. Lummi Indian Tribe, 141 F.3d 1355, 1358 (9th Cir. 1998) (“The court
11   may take judicial notice of undisputed geographical facts.”).
12         36.    Jake Nocon, one of Tesla’s private investigators that had been investigating
13   Tripp, initially instructed Gouthro to withhold from the Sheriff’s deputies the fact that
14   Tesla’s private investigators were following Tripp. Gouthro Depo. at 175:12-176:18.
15         37.    Gouthro would later share information with Sheriff’s deputies regarding
16   Tripp’s whereabouts, and when asked how he knew this information, Gouthro responded,
17   “little birds sing.” Lifrak Dec. Ex. 47 at MSJ_522.
18         38.    At 4:38 P.M., journalist Julia Wong e-mailed Musk seeking comment on
19   Tesla’s lawsuit against Tripp.    Musk Depo. at 42:11-24; Musk Depo. Ex. 9 at TES-
20   TRIPP_0016929-30.
21         39.    Musk responded at 5:29 P.M. by sending Wong a copy of his exchange with
22   Tripp that morning, and stating, “I was just told that we received a call at the Gigafactory
23   that he was going to come back and shoot people.” Id. at TES-TRIPP_00169324.
24         40.    Musk copied employees Dave Arnold and Sarah O’Brien from Tesla’s
25   communications team on his e-mail response to Wong. Id.
26         41.    Tesla has a communications team to respond to such press inquiries, but Musk
27   chose to respond to Wong personally to discuss Tripp. Musk Depo. at 42:25-43:12.
28         42.    When Musk sent this e-mail to Wong, he lacked specific information

                                                   7
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 8 of 32




1    regarding the active shooter threat, and the only evidence Tesla had was the anonymous
2    call. Id. at 43:24-47:16, 52:8-58:8; Musk Depo. Ex. 12 (Tesla’s Response to ROG 12).
3           43.     Musk’s e-mail to Wong was the first communication from Tesla to the press
4    regarding the active shooter threat. Musk Depo. at 50:11-51:5.
5           44.     Musk chose to inform Wong of the active shooter threat personally because he
6    was concerned that Wong “was clearly writing the story as though Mr. Tripp was the . . .
7    wronged party when he was, in fact, not the wronged party.” Musk Depo. at 60:12-61:9.
8           45.     Musk expected Wong to publish the information he provided regarding the
9    active shooter threat. Id. at 63:9-24.
10          46.     After being copied on Musk’s 5:29 P.M. e-mail to Wong, O’Brien e-mailed
11   Musk two minutes later and said, “I’ll take it from here.” Musk Depo. Ex. 16; O’Brien
12   Depo. Ex. 7.
13          47.     At 5:55 P.M.—twenty-six minutes after Musk’s “come back and shoot
14   people” e-mail to Wong—O’Brien sent a formal press release to Wong:
15
                    Just so you have a statement for the tip we received and I’ve
16                  included some additional background below.
17                  Attributed to a Tesla spokesperson:
                    This afternoon, we received a phone call from a friend of Mr.
18
                    Tripp telling us that Mr. Tripp would be coming to the
19                  Gigafactory to “shoot the place up.” Police have been notified
                    and actions are being taken to enhance security at the
20                  Gigafactory.
21   Musk Depo. Ex. 17 at TES-TRIPP_0010122 (emphasis in original) (quotes in original).
22          48.     O’Brien’s e-mail also repeated the essential allegations from Tesla’s lawsuit
23   filed earlier that morning, such as claims that Tripp had “stole[n] Tesla data through highly
24   pernicious means” and that Tripp had “grossly exaggerated the value and amount of scrap
25   material at the Gigafactory.” Id.
26          49.     At 6:43 P.M., Sheriff’s deputies found Tripp in Reno unarmed, “visibly
27   shaken,” and “crying.” Lifrak Dec. Ex. 47 at MSJ_522.
28

                                                   8
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 9 of 32




1           50.    After interviewing Tripp, Sheriff’s deputies “concluded that Tripp was not
2    armed, did not likely have access to firearms, and did not present a threat at that time.” Id.
3    at MSJ_523.
4           51.    At 7:19 P.M., Chief Sheriff’s Deputy Dosen communicated to Gouthro that
5    “the active shooter threat was not viable at that time,” and Gouthro immediately
6    communicated this information to Jeff Jones, Tesla’s Global Security Director. Id. at
7    MSJ_523; Gouthro Depo. at 97:20-99:1.
8           52.    According to Gouthro, Tesla failed to perform an appropriate threat
9    assessment of the anonymous call to determine if the active shooter threat was actually
10   legitimate. Id. at 80:16-83:11.
11          53.    At 9:24 AM on June 21, 2018, Wong sent Musk, O’Brien, and Arnold the
12   following e-mail: “The Sheriff’s department has determined that there was ‘no credible
13   threat.’ Does Tesla know who made the call?” O’Brien Depo Ex. 19.
14          54.    By this point O’Brien was getting information from the Tesla security team
15   and was aware the active shooter threat was not viable. Deposition of Sarah O’Brien,
16   attached as Exhibit F, at 140:7-141:18.
17          55.    Arnold claims he did not learn the active shooter threat was not viable until
18   June 21, 2018, but cannot recall the precise time. Deposition of Dave Arnold, attached as
19   Exhibit G, at 23:4-14.
20          56.    Tesla continued to send journalists the same press releases regarding the
21   active shooter threat and lawsuit throughout June 21 and June 22, 2018. Lifrak Dec. Ex. 41,
22   Ex. 42, Ex. 43, Ex. 44, Ex. 45; Musk Depo. Ex. 18; O’Brien Depo. Ex. 17 and Ex. 18;
23   Counterclaim Ex. C (June 22, 2018 Tesla Press release to Ars Technica).
24          57.    These press releases omitted the fact that the Sheriff’s Office had determined
25   that the active shooter was not viable. Lifrak Dec. Ex. 41, Ex. 42, Ex. 43, Ex. 44, Ex. 45;
26   Musk Depo. Ex. 18; Counterclaim Ex. C (Tesla Press release to Ars Technica).
27          58.    Tesla’s communications team saw no reason to issue a retraction even after
28   learning the active shooter threat was unfounded. Arnold Depo. at 24:1-6.

                                                   9
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 10 of 32




1           59.    Tesla’s communications team would have issued the press release regarding
2    the active shooter threat even after learning the active shooter threat was not viable. Arnold
3    Depo. at 22:16-24-6; O’Brien Depo. at 65:22-66:19.
4           60.    After the Sheriff’s Office determined the active shooter threat was not viable,
5    Musk directed Tesla’s communications team to keep “pushing” the talking points in
6    O’Brien’s June 20, 2018 e-mail to Wong because Musk was “annoyed” that those talking
7    points were “not cutting through.” O’Brien Depo. at 133:2-134:8; O’Brien Depo. Ex. 17.
8           61.    The “‘shoot the place up’” statement in Tesla’s press releases was published
9    by media outlets on June 21 and 22, 2018, including Ars Technica, the Guardian, CNBC,
10   Newsweek, Fortune, and the Washington Post. See Counterclaim Exs. C, D, E, F, G.
11          62.    When asked at his deposition what message he intended to convey with his
12   July 5, 2018 Tweet, Musk responded, “[O]ne of the members of Tesla security, had told me
13   that there was some guy who was a friend of Tripp’s who said that Linette Lopez had
14   offered him $50,000 for, you know, basically insider information on Tesla and implied that
15   Tripp had received similar payment.” Musk Depo. at 81:4-82:9.
16          63.    The “friend of Tripp’s” was a terminated Tesla employee named James
17   Uelmen, who e-mailed Musk on June 20 and June 21, 2018, begged for his job back, and
18   offered to provide information on Tripp. Musk Depo. Ex. 22 and Ex. 23.
19          64.    Musk responded to Uelmen via e-mail on June 21, 2018 and asked, “What is
20   the situation with Marty [Tripp]? How can I help?” Musk Depo. Ex. 23.
21          65.    After Musk offered to help Uelmen, Uelmen began covertly assisting Tesla
22   investigators by communicating with Tripp, and then reporting back what he learned to
23   Tesla investigators. See generally Lifrak Dec. Ex. 48 (Uelmen interview).
24          66.    Despite the “implication . . . that there was some quid pro quo,” Musk insists
25   that Tesla did not compensate Uelmen. Musk Depo. at 86:19-91:5.
26          67.    Tesla’s investigation of Tripp uncovered no evidence that Lopez compensated
27   Tripp or offered to compensate Tripp. Gicinto Depo. at 66:5-67:17; Jake Nocon deposition,
28   attached as Exhibit H, at 109:13-24.

                                                   10
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 11 of 32




1           68.    Musk undertook no personal investigation to determine if Lopez compensated
2    Tripp or offered to compensate Tripp. Musk Depo. at 84:4-11.
3           69.    In July of 2018, Musk utilized Twitter user Bonnie Norman and her
4    undisclosed associates on the internet to explore the theory that Tripp had infiltrated Tesla at
5    the behest of Jim Chanos, a prominent short-seller of Tesla Stock. Musk Depo. 91:13-
6    99:23; Musk Depo. Ex. 24 and Ex. 25.
7           70.    Musk would e-mail Norman’s investigative findings to his girlfriend, pop
8    musician Claire Boucher, pka “Grimes,” using the pseudonyms “Deth stayerr” and “C*” for
9    Boucher. Musk Depo. 91:13-99:23; Musk Depo. Ex. 24 and Ex. 25.
10          71.    Tesla’s investigation of Tripp uncovered no evidence that Tripp was working
11   with short sellers, “big oil,” or Tesla’s competitors. Musk Depo. at 29:10-25; Musk Depo.
12   Ex. 31 (Response to RFAs 15, 16, and 17); Nocon Depo. at 109:4-8.
13          72.    Musk wanted Tripp to face “legal penalties” for “misleading journalists about
14   the state of [Tesla].” Musk Depo. at 40:8-13.
15          73.    Musk believes Tripp is a “criminal” and “has no honor.” Id. at 102:2-14.
16          74.    Musk wanted to see “Tripp punished in the criminal justice system for what he
17   had done at Tesla.” Id. at 103:104:12.
18          75.    Tesla’s original counsel of record in this case, John Hueston, met with the FBI
19   and Nevada Attorney General’s Office to advocate for the criminal prosecution of Tripp.
20   Id. at 105:23-106:4; Musk Depo. Ex. 26 at TES-TRIPP_0017352.
21          76.    No criminal prosecution occurred. Musk Depo. at 104:13-14.
22          77.    Musk has never read Tripp’s counterclaim to determine if its allegations are in
23   fact true because he thinks “[Tripp] is just a huge liar and a criminal.” Id. at 126:2-16.
24          78.    Musk does not wish to retract any of the statements he made regarding Tripp.
25   Id. at 117:16-120:16.
26          79.    Musk is “convinced” that Tripp is a “horrible human being” and regards him
27   as a “traitor” to Tesla. Musk Depo. at 35:10-14, 39:3-14.
28          80.    Musk regards Tripp as a “narcissistic sociopath.” Id. at 121:17-122:2.

                                                     11
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 12 of 32




1           81.    Musk’s time is a “very precious commodity” given his responsibilities as CEO
2    and at any given time, Musk has “10,000 things that [he] need[s] to worry about to have
3    Tesla operate effectively.” Id. at 13:12-14:16, 18:20-22.
4           82.    In an August 21, 2018 e-mail to Tesla’s outside public relations consultant,
5    Musk wrote, “Will Tweet as I wish and suffer the consequences. So it goes.” Musk Depo.
6    at 108:20-111:4; Musk Depo. Ex. 26 at TES-TRIPP_0017349.
7           83.    Tesla refuses to produce the communications and documents underlying its
8    investigation of Tripp based on attorney-client privilege.        See Tesla’s June 17, 2019
9    Response to Third Set of Requests for Production, Request # 21, attached as Exhibit I.
10   III.   Applicable law and summary judgment standard.
11          Tripp has asserted claims for defamation, defamation per se, and false light invasion
12   of privacy. The elements of defamation in Nevada are (1) a false and defamatory statement
13   of fact by the defendant concerning the plaintiff; (2) an unprivileged publication to a third
14   person; (3) fault, amounting to at least negligence; and (4) actual or presumed damages.
15   Pope v. Motel 6, 121 Nev. 307, 315 (2005). “A false statement involving the imputation of a
16   crime has historically been designated as defamatory per se” and is “actionable without
17   proof of damages.” Id. A defendant may defame not only by express words, but also by
18   insinuation and implication. Ornatek v. Nevada State Bank, 93 Nev. 17, 20 (1977) (noting
19   that a statement may convey a defamatory meaning when viewed in light of the “extrinsic
20   circumstances,” and even though “the defamation does not appear from the words
21   themselves”); see also Empire Printing Co v. Roden, 247 F.2d 8, 14 (9th Cir. 1957)
22   (“Defamation can be accomplished in a multitude of ways, [including] defamation by
23   indirection, insinuations and associations, even if a direct and categorical charge were
24   lacking.”). A statement is false for purposes of a defamation claim if the “gist or sting” of
25   the statement was false. Rosen v. Tarkanian, 453 P.3d 1220, 1224 (Nev. 2019).
26          To establish a claim for false light, the plaintiff must show that (1) the defendant,
27   with knowledge of falsity or reckless disregard for the truth, gave publicity to information
28   placing the plaintiff in a false light, and (2) the false light in which the plaintiff was placed

                                                    12
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 13 of 32




1    would be highly offensive to a reasonable person in the plaintiff's position. Restatement
2    (Second) of Torts § 652E. A false light claim may arise from “the false innuendo created by
3    the highly offensive presentation of a true fact.” Godbehere v. Phoenix Newspapers, Inc.,
4    162 Ariz. 335, 341 (1989) (citing Restatement (Second) of Torts § 652E).
5           A threshold issue in many defamation cases is whether the actual malice standard
6    applies. “[A]ctual malice is proven when a statement is published with knowledge that it
7    was false or with reckless disregard for its veracity.” Pegasus v. Reno Newspapers, Inc.,
8    118 Nev. 706, 722 (2002) (citing New York Times Co. v. Sullivan, 376 U.S. 254, 280
9    (1964)). “Reckless disregard for the truth may be found when the defendant entertained
10   serious doubts as to the truth of the statement, but published it anyway.” Id. at 722.
11   Whether or not the actual malice standard applies is a question of law. Hyland v. Wonder,
12   972 F.2d 1129, 1134 (9th Cir. 1992) (whether speech is a matter of public concern is a
13   question of law); Veterans in Politics Int’l, Inc. v. Willick, 457 P.3d 970 n.1 (Nev. 2020)
14   (whether the plaintiff is a limited purpose public figure is a question of law); Circus Circus
15   Hotels, Inc. v. Witherspoon, 99 Nev. 56, 62 (1983) (whether a particular communication is
16   conditionally privileged is a question of law).
17          However, the standard of proof for actual malice is not as simple as Tesla suggests.
18   If the plaintiff is a limited purpose public figure, the plaintiff must prove actual malice by
19   clear and convincing evidence in all circumstances. Makaeff v. Trump Univ., 715 F.3d 254,
20   270 (9th Cir. 2013). If the plaintiff is a private figure and the defendant’s statements
21   involve a matter of public concern, a plaintiff need only prove negligence and falsity by a
22   preponderance of the evidence to recover special damages, but must prove actual malice by
23   clear and convincing evidence to recover presumed or punitive damages. Pike v. Hester,
24   205 F. Supp. 3d 1190, 1196 (D. Nev. 2016), aff’d, 891 F.3d 1131 (9th Cir. 2018). Where a
25   conditional privilege is applicable, a plaintiff need only prove actual malice by a
26   preponderance of the evidence. Pope, 121 Nev. at 317. Finally, a plaintiff must prove
27   actual malice on any false light claim, as it is an element of the tort.
28          To the extent the actual malice standard applies to Tripp’s claims, Tesla still has a

                                                       13
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 14 of 32




1    heavy burden at summary judgment. The Court should deny summary judgment “if there is
2    sufficient evidence for the jury, by clear and convincing evidence, to reasonably infer that
3    the publication was made with actual malice.” Pegasus, 118 Nev. at 721–22. Similarly,
4    “[w]here there are genuine evidentiary disputes over particular factual predicates of actual
5    malice—such as questions about a witness’s credibility—the issue is for the jury.” Suzuki
6    Motor Corp. v. Consumers Union of U.S., Inc., 330 F.3d 1110, 1113 (9th Cir. 2003).
7    Finally, whether or not the statements at issue are false “is generally a question for the jury.”
8    Nevada Indep. Broad. Corp. v. Allen, 99 Nev. 404, 413 (1983); accord Fink v. Oshins, 118
9    Nev. 428, 437 (2002); Dinkins v. Schinzel, 362 F. Supp. 3d 916, 929 (D. Nev. 2019).
10   IV.    The actual malice standard does not apply to any of the statements at issue.
11          A.     Tripp is not a limited purpose public figure because Tripp purposefully
12                 attempted to keep himself out of any controversy vis á vis Tesla by
                   providing information confidentially to Lopez. Tesla dragged Tripp into
13                 the public light with its investigation and high profile lawsuit.
14          Tesla has the burden of demonstrating that Tripp is a limited purpose public figure.
15   Joseph v. Scranton Times L.P., 959 A.2d 322, 347 ¶ 78 (Penn. 2008). A limited purpose
16   public figure is a person who places himself or herself—and not simply information—in the
17   public eye for purposes of influencing a particular issue. Limited purpose public figures are
18   those that “have thrust themselves to the forefront of particular public controversies in order
19   to influence the resolution of the issues involved.” Gertz v. Robert Welch, Inc., 418 U.S.
20   323, 345 (1974) (emphasis added); see also Pegasus 118 Nev. at 720 (adopting the Gertz
21   test). The prevailing rule after Gertz is that “[a] private individual is not automatically
22   transformed into a public figure just by becoming involved in or associated with a matter
23   that attracts public attention.” Wolston v. Reader’s Digest Association, Inc., 443 U.S. 157,
24   167-68 (1979). As such, the actual malice standard applies only to those that “have thrust

25   themselves to the forefront of particular public controversies in order to influence the

26   resolution of the issues involved.” Id. at 164 (emphasis added) (quotes omitted).

27          Under Gertz and Wolston, becoming a limited purpose public figure requires one to

28   give up willingly the anonymity that goes with being a private citizen. See Merco Joint

                                                    14
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 15 of 32




1    Venture v. Kaufman, 923 F. Supp. 924, 928 (W.D. Tex. 1996) (holding that the plaintiff’s
2    extensive public relations campaign was “not the actions of an entity that wishes to remain
3    anonymous or private and therefore qualify [the plaintiff] as a limited purpose public
4    figure”).   Here, Tripp purposefully avoided placing himself into any controversy by
5    providing information to Lopez confidentially. SOF ¶¶ 1-3, 6, 7. While he was hoping this
6    would cause Tesla to change its ways, SOF ¶ 7, by remaining anonymous Tripp never
7    “thrust” himself to the “forefront” of the controversy.
8           The fact that Tesla and its CEO are frequently in the news does not make Tripp a
9    limited purpose public figure. “An individual does not become a limited purpose public
10   figure ‘merely by stating a position on a controversial issue if he or she is not a principal
11   participant in the debate or is unlikely to have much effect on its resolution.’” Oracle USA,
12   Inc. v. Rimini St., Inc., 6 F. Supp. 3d 1108, 1129 (D. Nev. 2014) (quoting Tavoulareas v.
13   Piro, 817 F.2d 762, 773 (D.C. Cir. 1987)). As Lopez’s confidential source for two online
14   news articles, Tripp was not a “principal participant in the debate,” nor was he likely “to
15   have much effect on its resolution.”
16          Tesla cites no direct authority stating that a private person transforms into a limited
17   purpose public figure by serving as a journalist’s confidential source. The cases cited by
18   Tesla are distinguishable because the plaintiffs in those cases sought personal attention and
19   notoriety. See Flowers v. Carville, 310 F.3d 1118, 1122, 1129 (9th Cir. 2002) (plaintiff
20   was a limited purpose public figure because she sold the story of her affair with then-
21   candidate Bill Clinton to a national tabloid and personally held press conferences where she
22   played recordings of phone calls with Clinton); Rudnick v. McMillan, 25 Cal. App. 4th
23   1183, 1187, 1190-91 (1994) (plaintiff was a limited purpose public figure because he agreed
24   to multiple articles being written about himself and his ranch specifically to influence the
25   public issue).
26          Tesla also cites no direct authority stating that Tripp became a limited purpose public
27   figure because he assumed the risk he would lose his anonymity. Again, the cases Tesla
28   cites are distinguishable. In Lluberes v. Uncommon Productions, LLC, the plaintiff became

                                                   15
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 16 of 32




1    a “humanitarian attaché” to an outspoken religious figure and public advocate that became
2    the subject of a documentary. 663, F.3d 6, 15, n.8 (5th Cir. 2011). In Reuber v. Food
3    Chemical News, the plaintiff was a widely published scientist who was “no stranger to the
4    scientific and political debates raging over the carcinogenicity of chemical pesticides.” 925
5    F.2d 703, 706 (4th Cir. 1991). Tesla otherwise relies on inapplicable cases involving people
6    that chose professions that naturally attract public controversy or scrutiny. See Lohrenz v.
7    Donnelly, 350 F.3d 1272, 1274 (D.C. Cir. 2003) (plaintiff who volunteered to be a female
8    fighter pilot was aware of the public debate about women in combat); Dombey v. Phoenix
9    Newspapers, Inc., 150 Ariz. 476, 481 (1986) (plaintiff was the designated insurance agent of
10   record for large county and administrator of deferred compensation program for county
11   employees); McDowell v. Paiewonsky, 769 F.2d 942, 950 (3d Cir. 1985) (plaintiff was a
12   public works architect that accepted a public project that was already the subject of public
13   scrutiny and likely to draw future criticism).
14          Nor was it foreseeable that Tripp would lose his status as a confidential source.
15   Nevada’s robust news shield statute, N.R.S. § 49.275, protects journalists from being
16   compelled to divulge confidential sources and is “one of the most liberal in the country.”
17   Diaz v. Eighth Judicial Dist. Court, 116 Nev. 88, 93 (2000). See also Laxalt v. McClatchy,
18   116 F.R.D. 438, 452 (D. Nev. 1987).
19          Under Tesla’s reasoning, a journalist’s confidential source becomes a limited purpose
20   public figure if the subject of an unflattering news story can manage to smoke out the
21   source’s identity. But it is well established that the defendant cannot be the catalyst for the
22   plaintiff becoming a limited purpose public figure. Hutchinson v. Proxmire, 443 U.S. 111,
23   135 (1979) (“[T]hose charged with defamation cannot, by their own conduct, create their
24   own defense by making the claimant a public figure.”); see also Pegasus, 118 Nev. at 720.
25   In its motion, Tesla describes its extensive dragnet to uncover the unnamed source for
26   Lopez’s articles. ECF No. 155 at 7:20-8:4. Tripp’s anonymity was lost only because, after
27   an extensive investigation, Tesla summoned Tripp to an interrogation, obtained a
28   confession, and then initiated a high profile lawsuit that garnered immediate media

                                                      16
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 17 of 32




1    attention. Id. at 8:5-12, 9:15; SOF ¶ 20. Tripp did not thrust himself into the public debate;
2    Tesla dragged him there. The Court should therefore find that Tripp is not a limited purpose
3    public figure for the defamatory statements at issue.
4           B.     Even if Tripp were a limited purpose public figure, Tesla’s false
5                  statements regarding the active shooter threat were not germane to the
                   information Tripp provided to Lopez or in Tesla’s subsequent lawsuit.
6
            By definition, a limited purpose public figure is only considered a public figure for a
7
     “limited range of issues” within the “public controversy” at stake. Gertz, 418 U.S. at 351-
8
     52 Even if Tripp were a limited purpose public figure with respect to Lopez’s articles,
9
     Tesla’s false statements regarding active shooter threat were unrelated to whatever
10
     “controversy” sprung from those articles.       Makaeff, supra, 715 F.3d at 266 (citation
11
     omitted); Oracle, supra, 6 F. Supp. 3d at 1129 (“[T]he alleged defamation must be germane
12
     to the person’s participation in the controversy.”). The information Tripp gave to Lopez,
13
     and the articles themselves, pertained to production conditions at the Gigafactory, namely
14
     scrap levels and punctured batteries. SOF ¶ 5. See also ECF. No. 155 at 5:5-7:18. This
15
     was the scope of any “controversy.” Even Tesla seems to concede that the scope of the
16
     public controversy was Tesla’s operation and management. ECF No. 155 at 14:16, 19:1-2.
17
     Tesla’s false statements regarding the active shooter threat are well outside that scope.
18
            To the extent Tesla argues that Tripp was engaging journalists between June 20 and
19
     22, 2018, this was only after Tesla had sued Tripp and journalists were seeking comment
20
     from both Tripp and Musk. SOF ¶¶ 20, 21, 38; Lifrak Dec. Ex. 44 at MSJ_505. Again,
21
     Tesla cannot push Tripp into the public limelight with a highly publicized lawsuit and then
22
     claim Tripp is a limited purpose public figure for seeking to defend himself in public.
23
     Hutchinson, 443 U.S. at 135; see also Wolston, 443 U.S. at 166-67 (finding that the plaintiff
24
     was not a public figure in part because he “was dragged unwillingly into the controversy.”).
25
     Even if one were to view Tripp’s post-suit engagement with journalists as him voluntarily
26
     entering the controversy, the controversy pertained to the issues raised in Tesla’s lawsuit,
27
     not whether Tripp was a would-be mass murderer.
28

                                                    17
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 18 of 32




1           Tesla relies on Waldbaum v. Fairchild Publications, 627 F.2d 1287, 1298 (D.C. Cir.
2    1980) for the broad proposition that Tripp’s “talents, education, experience, and motives”
3    were all fair game once Tripp was in the public debate. But Waldbaum is clear that such
4    criticism must still be “germane to the plaintiff's participation in the controversy.” Id.
5    Whether or not Tripp was headed to the Gigafactory to shoot people was “wholly unrelated”
6    to the issues raised in Lopez’s articles and Tesla’s lawsuit. Id.
7           Tesla also argues that the active shooter threat implicated criminal conduct, and was
8    therefore for germane to Tripp’s “credibility as a participant in the existing public debate
9    regarding Tesla’s operations.” ECF No. 155 at 19:1-2. Courts have rejected this argument.
10   See United States v. Flaharty, 295 F.3d 182, 191 (2d. Cir. 2002) (holding that “nothing
11   about” the witness’s involvement in a prior murder “suggested that it would in any way
12   reflect” on the witness’ “truthfulness” and explaining that “[m]urder generally is not a crime
13   of dishonesty”); United States v. Meserve, 271 F.3d 314, 328-29 (1st Cir. 2001) (holding
14   that a “reputation of violence” was “completely irrelevant” to the “jury’s credibility
15   determination” and had “no bearing on [witness] credibility”).
16          In sum, Tripp does not have to establish actual malice with respect to Tesla’s false
17   statements regarding the active shooter threat because they were not germane to the issue
18   raised in Lopez’s articles or Tesla’s lawsuit.
19          C.     Tesla’s statements regarding the active shooter threat did not pertain to a
20
                   matter of public concern because they were motivated largely by Musk’s
                   personal grudge and his desire to preempt a favorable news story about
21                 Tripp. Even if the active shooter threat was initially a matter of public
                   concern, it ceased to be one once Tesla learned the threat was not viable.
22
            Whether speech pertains to “a matter of public concern must be determined by the
23
     content, form, and context of a given statement, as revealed by the whole record.” Connick
24
     v. Myers, 461 U.S. 138, 147-48 (1983). Generally, “[s]peech on matters directly affecting
25
     the health and safety of the public is obviously a matter of public concern.” Chappel v.
26
     Montgomery County Fire Prot. Dist. No. 1, 131 F.3d 564, 578 (6th Cir. 1997). Yet the rule
27
     is not absolute. The speaker’s “motivation,” including whether the speech stemmed from a
28

                                                      18
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 19 of 32




1    “private grudge,” and the “chosen audience” of the speech, “are among the factors to be
2    considered in light of the public’s interest in the subject matter of the speech.” Johnson v.
3    Multnomah County, Or., 48 F.3d 420, 425 (9th Cir. 1995); see also Pool v. Vanrheen, 297
4    F.3d 899, 908 (9th Cir. 2002) (“Looking to the speaker’s motivation has been suggested as
5    helpful in determining public concern.”); Havekost v. U.S. Dept. of Navy, 925 F.2d 316, 318
6    (9th Cir. 1991) (“One critical inquiry is whether the [speaker] spoke in order to bring
7    wrongdoing to light or merely to further some purely private interest.”).         When the
8    speaker’s motivation appears to be largely vindictive, First Amendment protections do not
9    apply. See W.J.A. v. D.A., 210 N.J. 229, 244 (2012) (rejecting defendant’s claim that public
10   accusation his uncle molested him was a matter of public concern).
11          Musk’s animosity towards Tripp is self-evident.        See Part V.B., infra.     It is
12   particularly noteworthy that Musk, rather than Tesla’s communications team, first
13   disseminated the mass shooter narrative to the media with Musk’s 5:29 P.M. e-mail to
14   Wong on June 20, 2018—more than three hours after receipt of the anonymous call. SOF
15   ¶¶ 38-41, 43. Musk was concerned that Wong was going to write a news story favorable to
16   Tripp, and Musk sought to preempt this by feeding Wong the anonymous and
17   unsubstantiated active shooter threat. SOF ¶¶ 44, 45. O’Brien’s official press release
18   followed 26 minutes later, ostensibly to validate Musk’s statements.        SOF ¶¶ 46, 47.
19   O’Brien used the active shooter threat to piggyback the basic allegations in Tesla’s lawsuit,
20   such as that Tripp had “stole[n] Tesla data” and “grossly exaggerated” scrap levels at the
21   Gigafactory. SOF ¶ 48. Meanwhile, Tesla had notified law enforcement of the anonymous
22   call, security at the Gigafactory ramped up, and Tesla’s private investigators tailing Tripp
23   knew his whereabouts anyway. SOF ¶¶ 32-34. There was no public concern served by
24   Tesla repeating an anonymous and unsubstantiated active shooter threat to the press over
25   three hours later.
26          Any shooting or bomb threat—even one that is anonymous—should be reported
27   immediately to law enforcement. Yet none of Tesla’s cited cases involve a speaker with an
28   obvious axe to grind. Here, Tesla disseminated the mass shooter narrative to the press just

                                                  19
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 20 of 32




1    to get the upper hand in its PR offensive against someone it had just sued. SOF ¶ _.
2    Further, the analysis focuses on whether Tesla’s various statements were a matter of public
3    concern “at the time of publication.” City of San Diego, Cal. v. Roe, 543 U.S. 77, 84
4    (2004); Chancellor v. Town of Sportsmen Acres, 11-CV-762-JED-FHM, 2013 WL
5    2422896, *4 (N.D. Okla. June 3, 2013) (citing Roe, 543 U.S. at 83-84). Even if the active
6    shooter threat was initially a matter of public concern on the afternoon of June 20, it ceased
7    being one as of 7:19 P.M. that day when the Sheriff’s Office advised Tesla the “active
8    shooter threat was not viable at that time.” SOF ¶¶ 49-51. After that, there was no public
9    interest served by Tesla pushing the debunked active shooter narrative in its June 21 and
10   June 22 press releases. SOF ¶¶ 53-57, 60. Dunn v. Carroll, 40 F.3d 287, 293 (8th Cir.
11   1994) (“When what started out as protected debate turns into ‘caustic personal attacks’
12   against colleagues in a public service workplace, the speech is no longer deemed relevant to
13   ‘a matter of public concern,’ and is therefore not protected under Connick.”); Alderman v.
14   Pocahontas County Bd. of Educ., 223 W. Va. 431, 442 (2009) (“Because the issues were
15   resolved and unsubstantiated, they were no longer being asserted by [speaker] as a matter of
16   public concern. Rather, they were being asserted to embarrass and interrupt the business of
17   the Board and its members.”).
18          D.     Musk’s June 17, 2018 e-mail to all Tesla employees was not protected by
19
                   the intracorporate communications privilege because Musk engaged in
                   excessive publication.
20
            Tesla has the burden of establishing the existence of a qualified privilege. Simpson v.
21
     Mars Inc., 113 Nev. 188, 191 (1997). The intracorporate privilege is a qualified privilege.
22
     Gordon v. Dalrymple, 2008 WL 2782914, *6 (D. Nev. July 8, 2008). “[T]he intracorporate
23
     privilege covers communications between individuals in a corporation only if the
24
     communication occurs in the regular course of the corporation’s business.” Chocolate
25
     Magic Las Vegas, LLC v. Ford, 337 F. Supp. 3d 950, 958 (D. Nev. 2018) (quotes omitted).
26
     The privilege applies only if the statement was made to a person within the corporation with
27
     a justifiable interest in the subject matter of the statement. Cummings v. Valley Health Sys.,
28

                                                   20
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 21 of 32




1    705 Fed. Appx. 529, 531 (9th Cir. Aug. 11, 2017) (citation omitted).            Accordingly,
2    excessive publication will void the intracorporate privilege. Restatement (Second) of Torts
3    § 604.
4             Even if one accepts Tesla’s characterization of Musk’s e-mail as a “communication[]
5    regarding an employee’s performance or misconduct,” ECF No. 155 at 18:5, Tesla cites no
6    authority that justifies sending such a communique to all 30,000 employees in the company.
7    SOF ¶ 10. The two cases Tesla cites—Gallues and Hoff—involve intracorporate
8    communications to select employees. See, e.g., Gallues v. Harrah’s Club, 87 Nev. 624, 627
9    (1971) (privilege applied where “dissemination of the defamatory matter was to supervisory
10   personnel”); Hoff v. Walco Int’l, Inc., 03:11-CV-00623-LRH, 2013 WL 275298, *2 (D.
11   Nev. Jan. 23, 2013) (“[A]ll allegedly defamatory statements were made to management and
12   human resources personnel.”). There was also nothing in Musk’s e-mail directing all Tesla
13   employees to hold the issue in confidence. Virtually any statement by Musk tends to garner
14   media attention. Given that his June 17 e-mail was obtained and published by the news
15   media the following day, SOF ¶¶ 16, 17, one could surmise that Musk anticipated, perhaps
16   even desired, that his e-mail would leak outside the company to the press.
17            It is certainly permissible for a CEO to send out a company-wide e-mail encouraging
18   employees to observe confidentiality protocols or remain vigilant for threats to the
19   company. Musk could have done that without smearing Tripp before 30,000 people. The e-
20   mail was an unnecessary exercise in excessive publication that is not entitled to protection
21   under the intracorporate privilege. Restatement (Second) of Torts § 604(a) cmt. a (“[A]
22   privilege is abused by speaking defamatory words in the presence of persons whose
23   knowledge of them is unnecessary to the protection of the interest in question.”).
24   V.       To the extent the actual malice standard applies, Tripp has met his burden at
              summary judgment under the clear and convincing standard.
25
              A.    Actual malice is proven through circumstantial evidence, and summary
26
                    judgment must be denied if there are sufficient facts in the record
27                  through which the jury could find Tesla acted with actual malice.
28            At summary judgment, it is not necessary that Tesla be “caught red handed” with

                                                   21
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 22 of 32




1    intentional prevarications. All that is necessary is that there be sufficient evidence in the
2    record through which a jury could “reasonably infer that the publication was made with
3    actual malice.” Pegasus, 118 Nev. at 721-22 (emphasis added). As noted supra, the standard
4    of proof can be “clear and convincing evidence” or a “preponderance of the evidence”
5    depending on the circumstance. In the former, “the appropriate summary judgment question
6    will be whether the evidence in the record could support a reasonable jury finding either that
7    the plaintiff has shown actual malice by clear and convincing evidence.” Anderson v.
8    Liberty Lobby, Inc., 477 U.S. 242, 255–56 (1986) (emphasis added).
9           Although the actual malice standard focuses on the defendant’s subjective state of
10   mind, proving actual malice necessitates reliance on circumstantial evidence, as defendants
11   rarely confess they acted with actual malice. Eastwood v. Nat’l Enquirer, Inc., 123 F.3d
12   1249, 1253 (9th Cir. 1997) (“As we have yet to see a defendant who admits to entertaining
13   serious subjective doubt about the authenticity of an article it published, we must be guided
14   by circumstantial evidence.”). “Professions of good faith [by the defendant] will be unlikely
15   to prove persuasive. . . .” St. Amant v. Thompson, 390 U.S. 727, 732 (1968). In the case of
16   an entity defendant such as Tesla, the knowledge of an employee acquired in the course and
17   scope of employment is imputed to the employer in the actual malice analysis under
18   principles of respondeat superior. See Cantrell v. Forest City Pub. Co., 419 U.S. 245, 253
19   (1974); Price v. Viking Penguin, Inc., 881 F.2d 1426, 1446 (8th Cir. 1989). This applies
20   even if one employee makes a statement in “good faith,” while other employees have
21   “knowledge of the actual or potential falsity of the information” in that statement.
22   Dickinson v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 431 F. Supp. 2d 247, 259, 263
23   (D. Conn. 2006).
24          “[I]n most instances one factor alone will not establish actual malice by convincing
25   clarity.” Nevada Indep. Broad. Corp., supra, 99 Nev. at 415. But “[r]ecklessness or actual
26   malice may be established through cumulative evidence of negligence, motive, and intent.”
27   Pegasus, 118 Nev. at 722. Evidence of actual malice includes the following:
28                A publication is “based wholly on an unverified anonymous telephone call” or

                                                   22
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 23 of 32




1    “there are obvious reasons to doubt the veracity of the informant or the accuracy of his
2    reports.” St. Amant v. Thompson, 390 U.S. at 732.
3                 The defendant fabricates a statement made by a source, to include “wholly
4    imagined but supposedly precisely quoted conversations” with the source. Carson v. Allied
5    News Co., 529 F.2d 206, 213 (7th Cir. 1976).
6                 “[W]hen a defendant failed to investigate a story weakened by inherent
7    improbability, internal inconsistency, or apparently reliable contrary information,” or
8    engages in a “[p]urposeful avoidance of the truth.” Harte-Hanks Communications, Inc. v.
9    Connaughton, 491 U.S. 657, 692 (1989); Zerangue v. TSP Newspapers, Inc., 814 F.2d
10   1066, 1070 (5th Cir. 1987) (citing Curtis Publishing Co. v. Butts, 388 U.S. 130 (1967)).
11                The defendant has a motive to defame the plaintiff or has demonstrated
12   hostility or spite directed at the plaintiff. Spacecon Spec. Contractors, LLC v. Bensinger,
13   713 F.3d 1028, 1042-43 (10th Cir. 2013); Duc Tan v. Le, 177 Wash. 2d 649, 669 (2013).
14                The defendant refuses to retract or correct its statement once its falsity is
15   exposed. Golden Bear Distrib. Sys. of Texas, Inc. v. Chase Revel, Inc., 708 F.2d 944, 950
16   (5th Cir. 1983).
17          All of these factors are present here.
18          B.     Tesla made false statements regarding the active shooter threat with
19
                   actual malice because Tesla (1) materially altered the words used by the
                   caller, (2) relied on an unverified, anonymous source (3) had a motive to
20                 defame Tripp, (4) knew Tripp’s whereabouts the entire time, and (5)
                   repeated these statements even after Chief Deputy Dosen advised Tesla’s
21
                   security team that the threat was unfounded.
22          This much is clear: Tripp never headed toward the Gigafactory on June 20, 2018
23   with the intent of carrying out a mass shooting. The active shooter threat was a hoax. The
24   question is whether Tesla knew it was or hoax, or recklessly disregarded this fact.
25          First, it is undisputed that the anonymous caller never used the words “shoot the
26   place up,” and never stated that Tripp was actually on his way to the Gigafactory. SOF ¶
27   31. The precise words the caller used with Bell are imputed to Tesla. Dickinson, 431 F.
28

                                                     23
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 24 of 32




1    Supp. 2d at 259, 263. Yet Tesla’s official press releases on June 20, 21, and 22, 2018 put
2    the words “shoot the place up” in quotes, as though the anonymous caller had used those
3    words. The fabricated quotation is evidence of actual malice. Carson, 529 F.2d at 213.
4    Tesla argues that the quotation is not false because it accurately conveyed the gist of what
5    the caller said. The Supreme Court has rejected such arguments. Masson v. New Yorker
6    Magazine, Inc., 501 U.S. 496, 518 (1991) (rejecting Court of Appeals’ determination that
7    “an altered quotation is protected so long as it is a ‘rational interpretation’ of an actual
8    statement”). In any event, the anonymous caller communicated a generalized, nonspecific
9    concern about Tripp being angry and armed. SOF ¶¶ 28. Tesla’s statements were explicit
10   that Tripp was heading to the Gigafactory to shoot people. SOF ¶¶ 39, 47, 56. Whether or
11   not such statements were “substantially true” is a jury question. Maheu v. Hughes Tool Co.,
12   569 F.2d 459, 466 (9th Cir. 1977). Similarly, because Tesla failed to record the call (at a
13   call center, no less, or even with a personal smart phone), SOF ¶ 30, it is for the jury to
14   decide whether Bell’s description of the call was even accurate. Cf. Harden v. State, 128
15   Nev. 901 (2012) (where police officers failed to record interrogation, “it was for the jury to
16   decide the credibility of the officers”).
17          Second, the call of June 20, 2018 was anonymous, unverified, and originated from a
18   blocked number, yet it was the sole basis for Tesla’s statements regarding the alleged mass
19   shooter threat. SOF ¶ 27, 28, 30-32, 42. This is also evidence of actual malice. St. Amant,
20   390 U.S. at 732; Makaeff, 715 F.3d at 271. The fact that Bell was able to deduce that the
21   caller was referencing Tripp has little bearing. Bell had learned about Tripp because Tesla’s
22   lawsuit filed earlier that day was in the news. SOF ¶ 29. More to the point, Tesla never
23   corroborated the actual active shooter threat. Like any company, Tesla hires and fires
24   people daily. Not all people who lose their jobs are potential mass murderers. Musk has
25   asserted that it was “reckless” for Lopez to publish unfavorable information about Tesla
26   without first verifying Tripp’s claims. SOF ¶ 9. It was no less reckless for Tesla to paint
27   Tripp as a would-be mass murderer based on an anonymous and unverified phone call.
28          Third, Tesla—and Musk in particular—had an obvious motive to defame and

                                                   24
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 25 of 32




1    discredit Tripp before the public. Tesla had just sued Tripp earlier that morning. SOF ¶ 20.
2    Recall that the false mass shooter charge originated from Musk in his 5:29 P.M. e-mail to
3    Wong—over three hours after the anonymous call. SOF ¶ 43. Musk gave this information
4    to Wong because he was concerned that she might write a news story favorable to Tripp.
5    SOF ¶¶ 44. Subsequent press releases from Tesla merely echoed what its CEO had already
6    said about the active shooter threat. SOF ¶¶ 47, 56. Musk’s acrimony towards Tripp was,
7    and still is, palpable. SOF ¶¶ 8, 10, 72, 73, 77-80. Despite a busy job as Tesla’s CEO, SOF
8    ¶ 81, and despite having lawyers, investigators, and a communications team at his disposal,
9    Musk repeatedly found the time to get personally involved when it came to Tripp. SOF ¶¶
10   21-25, 38-45, 63, 64, 66, 69-70. Musk subscribed to the unusual theory that Tripp was
11   dispatched by Jim Chanos or one of his other archenemies to infiltrate Tesla. SOF ¶ 69.
12   Musk attempted (unsuccessfully) to have Tripp prosecuted. SOF ¶¶ 76-76. Musk even took
13   the unusual step of engaging various internet sleuths outside of Tesla to investigate Tripp,
14   and then gave those findings to his pop musician girlfriend. SOF ¶¶ 69-70. Musk sees
15   Tripp as a “horrible human being” and a “traitor” to Tesla. SOF ¶¶ 22, 24, 79. Musk also
16   cares little about the veracity of his public statements; he will say what he wishes and
17   “suffer the consequences” later. SOF ¶ 82. Musk’s animosity towards Tripp is not by itself
18   determinative, but it is a “relevant consideration in evaluating other evidence to determine
19   whether a statement was made with reckless disregard for its truth.” Competitive Enter.
20   Inst. v. Mann, 150 A.3d 1213, 1259 (D.C. App. 2016), as amended (Dec. 13, 2018).
21         Fourth, Tesla knew Tripp’s location the whole time. Tesla’s private investigators
22   were tailing Tripp in Reno when the anonymous call was received and throughout the
23   afternoon. SOF ¶¶ 26, 33, 34. Tesla deliberately misled the Sheriff’s Office by initially
24   concealing this fact. SOF ¶¶ 36, 37. Tesla’s private investigators were regularly in contact
25   with Tesla’s internal security team who were employees of Tesla. SOF ¶ 34. There is only
26   one road from Reno to the Gigafactory, and it would take approximately 20 minutes for
27   Tripp to make the drive. SOF ¶ 35. If Tripp were “coming to the Gigafactory,” Tesla’s
28   private investigators would know it instantly. Even Gouthro, the head of Gigafactory

                                                  25
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 26 of 32




1    security, admitted that Tesla failed to validate the threat properly. SOF ¶ 52. Although
2    Tesla has concealed much of its investigation regarding Tripp by invoking attorney-client
3    privilege, SOF ¶ 83, the evidence is clear that Tesla’s investigators, who were in direct
4    contact with Tesla’s internal security team, knew where Tripp was and what he was doing
5    when the anonymous call came in. The internal security team’s knowledge is imputed to
6    Tesla, Dickinson, 431 F. Supp. 2d at 259, 263, and Tesla as a whole therefore published an
7    anonymous tip that was “weakened by inherent improbability [and] apparently reliable
8    contrary information.” Zerangue, 814 F.2d at 1070. To the extent Tesla’s communications
9    team was not vetting information regarding the active shooter threat with Tesla’s security
10   team, the former engaged in a “purposeful avoidance of the truth” that could independently
11   support a finding of actual malice. Harte-Hanks, 491 U.S. at 692. Further, whether or not
12   Arnold and O’Brien should be believed as to when they did or did not learn the shooting
13   threat was not viable is a matter of credibility for the jury to decide. SOF ¶¶ 53-55. Suzuki,
14   supra, 330 F.3d at 1113.
15          Finally, Tesla continued to disseminate the false mass shooter narrative even after
16   Sheriff’s deputies had told Tesla the threat was not viable. At 7:19 P.M., after interviewing
17   Tripp, Sheriff’s deputies “concluded that Tripp was not armed, did not likely have access to
18   firearms, and did not present a threat at that time.” SOF ¶¶ 49, 50. The Sheriff’s deputies
19   communicated this fact to Gouthro, head of Gigafactory security, who in turn immediately
20   communicated the information to Jeff Jones, Tesla’s Global Security Director. SOF ¶ 51.
21   Yet subsequent Tesla press releases on June 21 and 22, 2018 deliberately omitted the
22   Sheriff’s findings that the threat was not viable.         SOF ¶¶ 56, 57, 61.         Tesla’s
23   communications team saw no need to issue clarifications, nor did it see any problem in
24   continuing to publicize the active shooter narrative once it was determined to be unfounded.
25   SOF ¶¶ 58-61. Tesla’s alibi for this is that the subsequent press releases were accurate in so
26   far as the anonymous call was in fact received. But even technically true words can still be
27   defamatory, especially when coupled with omissions of facts that create “a false
28   impression.” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 984 (9th Cir. 2002).

                                                   26
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 27 of 32




1           The factors above demonstrate why Tesla’s reliance on Cummings, is misplaced. In
2    Cummings, the hospital security supervisory received a report from an employee named
3    “Diane” who claimed that she had heard from “several employees” that Cummings had
4    threatened to “shoot up the place” if she were fired. The hospital supervisor informed
5    hospital personnel that the access code to a door would be changed in response to the
6    purported threat. On the plaintiff’s defamation claim, the Ninth Circuit affirmed the trial
7    court’s finding that the communication was protected by the intracorporate privilege
8    because the supervisor acted in good faith. Cummings, 705 Fed. Appx. at 532. Unlike this
9    case, the supervisor in Cummings (1) did not rely on an anonymous call from a blocked
10   number, (2) did not materially alter the statement she received from Diane, (3) did not have
11   an obvious motive to defame Cummings, (4) did not have private investigators tailing
12   Cummings, and (5) did not repeat the statements about Cummings to the press after law
13   enforcement found the threat to be unfounded. The facts of Cummings are nothing like the
14   instant case.
15          C.       Musk’s statements in his June 17, 2018 e-mail to all Tesla employees were
16                   false and made with actual malice because (1) Tripp never committed
                     “extensive and damaging sabotage,” (2) Tripp did not rewrite Tesla’s
17                   code, and (3) Tripp was never working with “Wall Street short sellers,”
                     “oil & gas companies,” or “big gas/diesel car company competitors.”
18
            “Whether a statement is capable of a defamatory construction is a question of law. A
19
     jury question arises when the statement is susceptible of different meanings, one of which is
20
     defamatory.” Chowdhry v. NLVH, Inc., 109 Nev. 478, 484 (1993). Tesla does not dispute
21
     that Musk’s statements in his June 17, 2018 e-mail are capable of defamatory construction.
22
     Rather, Tesla argues that Tripp cannot prove falsity.
23
            Musk accused Tripp of “extensive and damaging sabotage to [Tesla’s] operations.”
24
     SOF ¶ 11. The Merriam-Webster dictionary (https://www.merriam-webster.com/) defines
25
     “sabotage” as “destruction of an employer's property (such as tools or materials) or the
26
     hindering of manufacturing by discontented workers,” “destructive or obstructive action
27
     carried on by a civilian or enemy agent to hinder a nation’s war effort,” “an act or process
28

                                                   27
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 28 of 32




1    tending to hamper or hurt,” or “deliberate subversion.” While Tesla may view Tripp’s
2    conduct as harmful to Tesla and therefore “sabotage” in the colloquial sense, Tesla
3    overlooks the fact that Musk used the exact phrase “extensive and damaging sabotage,” and
4    that is the basis for Tripp’s claim.
5           As to this statement, Musk has admitted to knowing that Tripp neither caused
6    physical damage nor hindered production at the Gigafactory when Musk sent the e-mail.
7    SOF ¶ 13. Musk nevertheless reinforced the notion that Tripp had caused physical damage
8    by sending a follow up e-mail suggesting that Tripp had something to do with a fire. SOF ¶
9    17. Musk had no evidence for this assertion either. SOF ¶ 18. Musk made these statements
10   without a complete investigation of the facts. SOF ¶ 14. Tripp gave information to a
11   reporter, yet Musk said nothing about that. SOF ¶ 12. Instead, Musk made accusations of
12   “damaging sabotage” when Musk knew there was no evidence of physical damage or
13   production hindrance.       Musk’s statement that Tripp had committed “extensive and
14   damaging sabotage to [Tesla’s] operations” was therefore false and made with actual
15   malice.3
16          Next, Tesla’s own evidence does not support Musk’s charge that Tripp made “direct
17   code changes” to Tesla’s computers, or that his “stated motivation” for doing so was that he
18   did not get a promotion. See generally ECF No. 155 at 23. Nothing in the cited portions of
19   Tripp’s interview even references his motivations for communicating with Lopez. Nor
20   would Tripp need to make any code changes to Tesla’s Manufacturing Operating System, as
21   he already had authority to access the data he would later give to Lopez. SOF ¶ 4.
22          Finally, Tripp alleges explicitly that Tesla committed defamation and false light
23   invasion of privacy through Musk’s false insinuation that Tripp was working with “Wall
24   Street short sellers,” “oil & gas companies,” or “big gas/diesel car company competitors.”
25   Counterclaim ¶ 51. Tesla did not move for summary judgment as to this particular claim,
26
     3
27    It is of no moment that Musk’s e-mail does not identify Tripp by name, so long as “[A]n
     otherwise defamatory statement is actionable if the objects of the defamatory statement can
28   be readily ascertained.” Reynolds v. Reynolds, 231 Ariz. 313, 318, ¶ 11 n.3 (App. 2013).
                                                  28
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 29 of 32




1    and it may not do so by seeking such relief in its reply. Zamani v. Carnes, 491 F.3d 990,
2    997 (9th Cir. 2007) (“The district court need not consider arguments raised for the first time
3    in a reply brief.”). Nevertheless, the record is clear that Musk had no evidence that Tripp
4    was working with “Wall Street short sellers,” “oil & gas companies,” or “big gas/diesel car
5    company competitors” when he sent the June 17 e-mail. SOF ¶ 35. This particular
6    statement is therefore false and made with actual malice. SOF ¶ 71.
7           D.     Musk’s July 5, 2015 Tweet was intended to convey a factual message—
8                  namely that Lopez had compensated Tripp or offered to compensate
                   Tripp to give her information. This statement was false and Musk made
9                  it with reckless disregard for its veracity.
10          With respect to Musk’s July 5, 2018 Tweet, Tesla argues that a question can never be
11   defamatory because questions are not statements of fact. This misstates the law. “A
12   question can be defamatory, though it must reasonably be read as an assertion of a false
13   fact; inquiry itself, however embarrassing or unpleasant to its subject, is not an accusation.
14   The language cannot be tortured to ‘make that certain which is in fact uncertain.’”
15   Partington v. Bugliosi, 56 F.3d 1147, 1157 (9th Cir. 1995) (quoting Chapin v. Knight-
16   Ridder, Inc., 993 F.2d 1087, 1094 (4th Cir. 1993)) (emphasis in original). See also Point
17   Ruston, LLC v. N.W. Reg. Council of the United Brotherhood of Carpenters and Joiners of
18   Am., C09-5232BHS, 2010 WL 3732984, 8 (W.D. Wash. Sept. 13, 2010) (unpublished)
19   (citations omitted) (“[U]sing a “?” at the end of a statement does not automatically insulate
20   the [defendants] from liability for defamation.”) (citing Partington).
21          When asked at his deposition what message he intended to convey with his July 5,
22   2018 Tweet, Musk responded, “[O]ne of the members of Tesla security, had told me that
23   there was some guy who was a friend of Tripp’s who said that Linette Lopez had offered
24   him $50,000 for, you know, basically insider information on Tesla and implied that Tripp

25   had received similar payment.” SOF ¶ 62 (emphasis added). That Musk intended to

26   convey a factual message is a given. Even if reasonable jurors could reach different

27   inferences on this point, summary judgment would be inappropriate. Nathanson v. Med.

28   Coll. of Pennsylvania, 926 F.2d 1368, 1380 (3d Cir. 1991) (“Summary judgment may not be

                                                   29
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 30 of 32




1    granted, however, if there is a disagreement over what inferences can be reasonably drawn
2    from the facts even if the facts are undisputed.”).
3           Musk implied that Lopez had bribed Tripp without any investigation on his part.
4    SOF ¶ 68. Tesla’s investigation of Tripp uncovered no actual evidence of payment. SOF ¶
5    67. Tesla’s undercover mole Uelmen explicitly told Tesla investigators that Tripp never
6    said to Uelmen that Lopez paid him or offered to pay him. Lifrak Dec. Ex. 48 (Uelmen
7    interview) at MSJ_539:4-22. Uelmen’s subjective interpretation of Tripp’s statements is a
8    matter of credibility for the jury to decide. Suzuki, supra, 330 F.3d at 1113. Uelmen also
9    had an obvious motive to fabricate or embellish, as he was desperate to get his Tesla job
10   back and Musk had implied he could “help” in that regard. SOF ¶ 64, 65. Uelmen is the
11   quintessential “informant” for which “there are obvious reasons to doubt [his] veracity . . .
12   or the accuracy of his reports.” St. Amant, 390 U.S. at 732.
13          Finally, Tesla’ reliance on Abbas v. Foreign Policy Group, 783 F.3d 1328, 1338-40
14   (D.C. Cir. 2015) is unavailing. The policy consideration in Abbas was the preservation of
15   journalists’ ability to ask tough or even embarrassing questions as part of the news gathering
16   process. “Reporters routinely and necessarily ask questions in order to obtain information,
17   and the mere asking of a question may cast a shadow on the reputation of a person about
18   whom the question is asked.” Id. at 1339. Musk is no journalist. He is a mercurial
19   billionaire with a Twitter account, millions of followers, and a score to settle with Tripp.
20   VI.    Conclusion.
21          It was not enough for Tesla to terminate Tripp’s employment and embroil him in a
22   high profile lawsuit. Tesla—and Musk in particular—wanted to draw blood immediately
23   while this litigation was in its infancy. So Musk and Tesla falsely portrayed Tripp as a
24   saboteur, a corporate spy, and an unhinged mass murderer—and they did so either knowing
25   their statements were false or in reckless disregard for their falsity. This Court should deny
26   summary judgment for Tesla, and let a jury decide the validity of Tripp’s counterclaims.
27   //
28   //

                                                    30
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 31 of 32




1    DATED this 5th day of May, 2020.
2
                                        TIFFANY & BOSCO, P.A.
3
                                        By /s/William M. Fischbach III
4
                                          Robert D. Mitchell
5                                         William M. Fischbach III
                                          Camelback Esplanade II, Seventh Floor
6                                         2525 East Camelback Road
7                                         Phoenix, Arizona 85016-4229
                                          Counsel for Defendant/Counterclaimant
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           31
     Case 3:18-cv-00296-LRH-CLB Document 177 Filed 05/05/20 Page 32 of 32




1                                       PROOF OF SERVICE
2           I am employed in the County of Maricopa, State of Arizona. I am over the age of 18
3    and not a party to the within action; my business address is Tiffany & Bosco, P.A. 2525 E.
4    Camelback Road, Suite 700, Phoenix, Arizona 85016.
5           On May 5, 2020, I served the following described as:
6    DEFENDANT/COUNTERCLAIMANT MARTIN TRIPP’S RESPONSE IN
     OPPOSITION TO TESLA, INC.’S MOTION FOR SUMMARY JUDGMENT, OR IN
7
     THE ALTERNATIVE, FOR PARTIAL SUMMARY JUDGMENT [ECF NO. 155]
8           on the following interested parties in this action:
9       Rory T. Kay (NSBN 12416)                       Michael Lifrak
10      McDONALD CARANO LLP                            Jeanine M. Zalduendo
        2300 West Sahara Avenue, Suite 1200            Alex Bergjans
11      Las Vegas, Nevada 89102                        Aubrey Jones
        Telephone: (702) 873-4100                      QUINN EMANUEL URQUHART &
12
        rkay@mcdonaldcarano.com                        SULLIVAN, LLP
13                                                     865 S. Figueroa St., 10th Floor
        Alex Spiro                                     Los Angeles, California 90017
14      QUINN EMANUEL URQUHART &                       Telephone: (213) 443-3000
15      SULLIVAN, LLP                                  michaellifrak@quinnemanuel.com
        51 Madison Avenue, 22nd Floor                  jeaninezalduendo@quinnemanuel.com
16      New York, New York 10010                       alexbergjans@quinnemanuel.com
17
        Telephone: (212) 849-7000                      aubreyjones@quinnemanuel.com
        alexspiro@quinnemanuel.com
18
     [X] (BY E-MAIL) By transmitting the above documents to the above e-mail addresses.
19
     [X] (STATE) I declare under penalty of perjury under the laws of the United States of
20
     America that the foregoing is true and correct.
21
            EXECUTED on this 5th day of May, 2020 at Phoenix, Arizona.
22

23
                                                         /s/William M. Fischbach III
24

25

26

27

28

                                                    32
